DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  a typographical error appears in line 2 “set for the” should recite --set forth--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 27, and 30 state “the washware is held”, “the dishrack” and as written it is not clear if the combination is being claimed requiring holder, dishware, dishwasher and dishrack.  As in the preamble of claim 16, if only claiming the holder the other components should be recited only in functional language limitations.  Appropriate correction is required.
Claim 27 recites the limitation "the washware" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the dish rack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the washware" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20-21, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hart (US 6,189,847).
Regarding claims 16 and 18, Hart (hereafter “D1”) discloses a holder (embodiment of figure 9) capable of holding washware when mounted a dish rack of a household dishwasher (D1 discloses use on rack in household environment – col. 2, lines 11-16), said holder comprising: a holding element (wire hook element – not indexed) fastenable on a side wall of the dish rack (capable of being fastened on a sidewall horizontal wire as at 40) for pivoting about a vertical axis (at connection of holding element to bracket 50) in a first pivoting direction and a second pivoting direction in opposition to the first pivoting direction (holding element pivotally mounted to bracket 50 – figure 9), said holding element (wire hook element) designed to block the holding element from pivoting in the first pivoting direction and in the second pivoting direction when the holding element assumes a holding position in which the washware is held and the holding element is pivoted away from the side wall in the holding position (capable of use for supporting heavy washware on a top surface which would cause a frictional position hold of the vertical rod portion in the sleeve).
Regarding claim 17, D1 discloses further comprising a fastening element (bracket 50) rigidly fastenable to the side wall of the dish rack (capable of fastening to a horizontal rod of a dishrack), said holding element being pivotably fastened to the fastening element (wire hook is connected in sleeve of bracket – figure 9).
Regarding claim 20, D1 discloses wherein in the holding position the holding element (wire hook of figure 9) is movable upwardly in a vertical direction relative to the fastening element to release the positive connection (upward pressure against weight of objects being supported would release friction of the vertical member in channel).
Regarding claim 21, D1 discloses wherein the fastening element (bracket 50) comprises a sleeve portion (receives hook member – figure 9) for engagement therein of at least one region of the holding element (hook element) and for guidance of the holding element.
Regarding claim 23, D1 discloses wherein the fastening element (bracket 50) comprises a fastening part (at 56) which is fastenable to a horizontal wire of the side wall (col. 4, lines 39-45).

Claim(s) 16, 22, 27-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bastujl et al. (WO 2012/089464).
Regarding claim 16, Bastujl et al. (hereafter “D2”) discloses a holder (support member 6) for holding washware in a dish rack of a household dishwasher ([0009]), said holder comprising: a holding element (retainer 7, locking elements 11, 12) fastenable on a side wall of the dish rack for pivoting about a vertical axis in a first pivoting direction and a second pivoting direction in opposition to the first pivoting direction ([0038]; see figures 2-3 showing two positions of support member 6), said holding element (7, 11, 12) designed to block the holding element from pivoting in the first pivoting direction and in the second pivoting direction when the holding element assumes a holding position in which the washware is held and the holding element is pivoted away from the side wall in the holding position (locking elements 11, 12 block rotation of 6 – [0043-0046]).
Regarding claim 22, D2 discloses wherein the holding element (7, 11, 12) comprises a fastening means (retainer 7) which is pivotably fastenable to a vertical wire of the dish rack and which is designed to enclose the vertical wire ([0039]).
Regarding claims 27 and 30, in addition to the discussion of claim 16 above, D2 discloses a dishwasher (1; [0035]) comprising the dishrack (4) and holder (6).
Regarding claims 28-29 and 31, D2 discloses use of at least one holder (6) ([0035]) thereby teaching first, second, third, and fourth holders capable of supporting a baking sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631